United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2799
                                    ___________

United States of America,             *
                                      *
             Appellee,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Isaac Rivera, also known as Ramon     * District of Minnesota.
Ruiz, also known as Ramon Ruiz        *
Corrales,                             *      [UNPUBLISHED]
                                      *
             Appellant.               *
                                 ___________

                            Submitted: October 23, 1997
                                Filed: October 30, 1997
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


       In 1994, Isaac Rivera pleaded guilty to possessing cocaine with intent to
distribute, in violation of 21 U.S.C. § 841 (1994), and possessing a firearm in relation
to drug trafficking, in violation of 18 U.S.C. § 924(c) (1994). The District Court1



      1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.
sentenced Rivera to consecutive prison terms of 70 months on the drug count and 60
months on the firearm count. Upon Rivera&s 28 U.S.C. § 2255 (1994) motion, the
District Court vacated his firearm conviction in light of Bailey v. United States, 116 S.
Ct. 501, 506 (1995). The Court then resentenced Rivera on the drug count to 84
months imprisonment, after imposing a two-level enhancement for the possession of a
firearm. See U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1995) (providing for
two-level enhancement if firearm involved).

      Rivera appeals, arguing that the District Court lacked jurisdiction to resentence
him on the unchallenged drug conviction, as the purpose and scope of section 2255 do
not authorize such an action, and that his challenge to the firearm conviction did not
bring the entire “sentencing package” before the court. Rivera&s arguments are
foreclosed by United States v. Harrison, 113 F.3d 135, 137-38 (8th Cir. 1997)
(concluding that § 2255 allows enhancement of unchallenged drug sentence for firearm
possession after vacating firearm conviction in light of Bailey), and therefore we affirm
the District Court&s judgment.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-